The plaintiff in error was convicted in the county court of Caddo county on a charge of having the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The case was tried in August, 1928, and the appeal was lodged in this court in October, 1928. No briefs in support of the appeal have been filed. We have examined the record, and find that the evidence reasonably sustains the judgment. No material error is apparent.
The case is affirmed.